EXECUTION COPY

 

 

THIRD AMENDMENT TO MACY'S AMENDED AND RESTATED

CREDIT CARD PROGRAM AGREEMENT

 

    THIRD AMENDMENT AGREEMENT, dated as of March 1, 1997, by and among Federated
Department Stores, Inc. ("FDS"), FDS National Bank ("FDS Bank"), FACS Group,
Inc. ("FACS") (FDS, FDS Bank and FACS being collectively referred to herein as
the "FDS Parties"), GE Capital Consumer Card Co. ("GE Bank"), Macy's East, Inc.,
Macy's West, Inc., Bullock's, Inc., Broadway Stores, Inc., and MSS-Delaware,
Inc.

    WHEREAS, the parties hereto are parties to an Amended and Restated Credit
Card Program Agreement, dated as of June 4, 1996 (the "Agreement");

    WHEREAS, in connection with the Agreement, the FDS Parties and General
Electric Capital Corporation ("GE Capital") entered into the GE Capital Credit
Services and License Agreement, dated as of June 4, 1996 (the "GE Service
Agreement");

    WHEREAS, Section 9.10 of the GE Service Agreement provides that any
replacement of or substitute for any Credit Insurance Programs with respect to
GE/Macy's Accounts requires the mutual consent of the FDS Parties and GE
Capital; and

    WHEREAS, the parties hereto desire to amend the Agreement in order to set
forth the terms and conditions applicable to the adoption of replacement or
substitute Credit Insurance Programs with respect to GE/Macy's Accounts and to
amend certain other terms of the Agreement as provided herein.

    (Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement or the GE Service Agreement, as applicable).

    NOW THEREFORE, in consideration of the terms and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

    Section 1.1 of the Agreement is hereby amended by deleting the definition of
    "Authorized FDS Person" appearing therein in its entirety and substituting
    the following therefor:

    

    " "Authorized FDS Person" means the senior vice president - credit
    operations, or senior vice president - credit services, as agent for FDS
    Bank and as designated by FDS Bank from time to time."

    A new Section 9.11 is hereby added to the Agreement which provides as
    follows:

    "9.11 Credit Insurance.

    The FDS Parties, on the one hand, and GE Bank, on the other hand, hereby
    consent to the offering by FACS from time to time of replacement or
    substitute Credit Insurance Programs on GE/Macy's Accounts subject to the
    further terms and conditions of this Section 9.11.
    
    The terms and conditions of the Credit Insurance Program that FACS proposes
    to offer on all GE/Macy's Accounts as of the date of this Third Amendment
    Agreement pursuant to a credit insurance program to be entered into with
    American Banker's Insurance Group ("ABIG") and of any amended, substituted
    or replacement Credit Insurance Program offered, or to be offered, on all
    GE/Macy's Accounts, and any and all contracts and agreements between FACS
    and ABIG with respect to such Credit Insurance Program, shall be approved in
    advance by the Policy Committee. In this regard, the following aspects of
    any Credit Insurance Program offered on all GE/Macy's Accounts shall be
    subject to the review and prior approval of the Policy Committee;
    
    any and all terms and conditions applicable to any Credit Insurance Program
    offered on all GE/Macy's Accounts and all insurance products to be offered
    pursuant thereto; provided, however, that GE Bank may take any action with
    respect to the Credit Insurance Program, and any products offered by FACS to
    GE/Macy's Account Debtors pursuant thereto (including, without limitation,
    the right not to offer or describe such insurance product in the GE/Macy's
    Credit Card Applications) without the prior review or approval of the Policy
    Committee but after prior consultation and discussion with the Policy
    Committee, which GE Bank believes in good faith, after consultation with
    counsel, is required by Law. Notwithstanding the foregoing, no product
    offered pursuant to a Credit Insurance Program offered on all GE/Macy's
    Accounts shall be implemented which GE Bank believes, in its good faith
    judgment, would embarrass or disparage GE Bank or any of its Affiliates in
    any respect or would violate any provision of applicable Law or may result
    in any enforcement of disciplinary action by any insurance agency or entity
    having jurisdiction over GE Bank or its Affiliates;
    
    any and all advertising with respect to any Credit Insurance Program offered
    on all GE/Macy's Accounts and all products offered to GE/Macy's Account
    Debtors pursuant thereto;
    
    all accounting methods for a Credit Insurance Program offered on all
    GE/Macy's Accounts, which accounting methods shall be identical to those
    implemented under the Credit Insurance Program offered and utilized in
    connection with the FDS/Macy's Accounts; and
    
    any and all marketing expenditures beyond the annual Marketing Services
    Expense Budget (which will include the Marketing Data Base Development and
    Use Budget, as such capitalized terms are defined in the FACS Program
    Agreement dated March 1, 1997 as in effect on the date hereof and previously
    approved by the Policy Committee).
    
    All disclosures and statements contained in the GE/Macy's Credit Card
    Applications and any other communications to GE/Macy's Account Debtors
    regarding the Credit Insurance Program offered on all GE/Macy's Accounts and
    any and all insurance products offered pursuant thereto to GE/Macy's Account
    Debtors shall require the prior consent of GE Bank.
    
    FACS shall provide to GE Bank, within 20 days after the end of each fiscal
    month under the Credit Insurance Program, unaudited monthly profit
    statements for the Credit Insurance Program offered on all GE/Macy's
    Accounts and the calculation of GE Bank's share of such revenues. GE Bank
    and its designees, and their respective officers, employees, attorneys,
    accountants and/or other representatives shall have the right to audit and
    inspect the records and operations of the Credit Insurance Program offered
    on all FDS/Macy's Accounts and GE/Macy's Accounts pursuant to and in
    accordance with provisions of Section 9.6(a) of this Agreement.
    
    All net revenue from the Credit Insurance Program with respect to GE/Macy's
    Accounts will be shared equally between GE Bank and FDS Bank; provided,
    however, that (x) any and all payments by FACS for indemnified acts (as set
    forth in any and all agreements between FACS and ABIG) shall not reduce the
    Credit Insurance Program's net revenue and (y) any and all indemnification,
    penalties or similar payments made by ABIG to FACS or its affiliates shall
    be included in the Credit Insurance Program's net revenue. Net revenues of
    the Credit Insurance Program shall also not be reduced by any termination or
    other penalties that occur in connection with prior existing credit
    insurance programs between the FDS Parties and third parties. Payment of GE
    Bank's share of the Credit Insurance Program net proceeds with respect to a
    fiscal month shall be made no later than the last day of the immediately
    succeeding fiscal month by wire transfer of immediately available funds to
    an account specified by GE Bank or in such other manner as specified by GE
    Bank in writing.
    
    Replacements, amendments or substitutes for any Credit Insurance Program
    with respect to GE/Macy's Accounts shall require the approval of the Policy
    Committee.
    
    The FDS Companies shall indemnify the GE Indemnified Parties against any and
    all Damages arising from or resulting from any Credit Insurance Program,
    including without limitation, arising from or resulting from the offer,
    sale, or any other activities in connection with the implementation of any
    Credit Insurance Program offered on GE/Macy's Accounts in accordance with
    this Section 9.11 (whether such Damages arise or result from the acts or
    omissions of one or more of the FDS Parties or of any agent or
    representative of any of the FDS Parties), such indemnification to be in
    accordance with the provisions of Section 10.1, provided that to the extent
    GE Capital provides services pursuant to the GE Service Agreement in respect
    of the Credit Insurance Program, nothing herein shall be construed as
    limiting or amending the indemnification obligations of GE Capital pursuant
    to Section 7.1(a) of the GE Service Agreement.
    
    Notwithstanding any provision in this Section 9.11, (i) the parties
    acknowledge and agree that any Credit Insurance Program offered to holders
    of FDS/Macy's Accounts shall be the same Credit Insurance Program offered to
    holders of GE/Macy's Accounts and nothing herein shall be construed to
    permit any of the FDS Parties to provide any holder of a Macy's Account with
    a Credit Insurance Program on terms and conditions different from those
    provided to any other holder of a Macy's Account except to the extent that
    (x) GE Bank has required that its accounts be treated differently as
    permitted under Section 9.11(b)(i), (y) FDS Bank has required that its
    accounts be treated differently for reasons that are the same as the reasons
    permitted to GE Bank under Section 9.11(b)(i), or (z) as the parties
    otherwise agree in writing and (ii) the provisions of this Section 9.11
    relating to Credit Insurance Programs are applicable only to Credit
    Insurance Programs offered on Macy's Accounts.

 1. Section 3.7 of the Agreement is hereby amended by deleting
    Section 3.7(b) it in its entirety and replacing it with the following
    provisions:

    "(b) Without limiting the generality of the foregoing, if the FDS Companies
    receive any payments on GE/Macy's Accounts through computer, electronic
    payment or any other means of payment ("Other Payments"), the FDS Companies
    shall have no right, title or interest in or to any Other Payments, and
    shall take possession of such funds solely as agent on behalf of GE/Macy's
    Account Debtors for transfer to GE Bank.

    (c) The FDS Companies and GE Bank shall cooperate in designing and
    implementing as promptly as practicable procedures which will allow Other
    Payments to be received directly by GE Bank for GE/Macy's Accounts. If in
    any month Other Payments exceed 5% of aggregate payments on Macy's Accounts
    received in such month, then, the parties hereto agree to cooperate to
    ensure the implementation of such procedures within 180 days thereafter or
    the FDS Companies must immediately cease accepting Other Payments.

    (d) With respect to each Division, on each Business Day during the term of
    this Agreement, the aggregate amount of In-Store Payments and Other Payments
    with respect to such Division shall be deducted in computing the Remittance
    for such Division, as provided in Section 3,1(a) hereof."

    Section 4.2(a) of the Agreement is hereby amended by adding the following:

    "(xv) training and supervising all applicable personnel in connection with
    the offering and sale of credit insurance products and programs and ensuring
    that such offerings and sales comply with the Law."

    Section 10.1(a) is hereby amended by adding the following:

    "(xi) any and all modifications or amendments to retention policies existing
    as of the date hereof relating to GE/Macy's Charge Slips, GE/Macy's Credit
    Slips, and all other GE/Macy's Account Documentation authorized by the
    Policy Committee at FDS' request."

    Section 11.6(b) is hereby amended by adding a new subclause (iii) thereto as
    follows:

    "(iii) GE Bank shall have the sole right to make any arrangements it desires
    with respect to credit insurance offered to, or provided with respect to,
    GE/Macy's Accounts including, without limitation, terminating and replacing
    at GE Bank's sole expense any then existing insurance provider arrangements,
    and FDS agrees to cooperate fully with GE Bank so that GE Bank can promptly
    implement such arrangements with respect to the foregoing,"

    GE Capital hereby assigns to GE Bank its right, pursuant to Section 9.10(b)
    of the GL Service Agreement, to consent to the provisions of Section 9.11 of
    the Agreement. Future consents are within the purview of the Policy
    Committee.

    Except as otherwise amended hereby, the Agreement shall remain unchanged and
    in full force and effect.

    The validity, performance and enforcement of this Third Amendment Agreement
    shall be governed by the Laws of the State of New York, without giving
    effect to the principles of conflicts of law thereof.

    This Third Amendment Agreement may be executed in any number of
    counterparts, each of which, when executed, shall be deemed to be an
    original and all of which together shall be deemed to be one and the same
    instrument.

IN WITNESS WHEREOF, the parties hereto have entered into this Third Amendment
Agreement as of the day and year first above written.

GE CAPITAL CONSUMER CARD CO.

By: /s/ Kevin Knight

Name: Kevin Knight

Title: Executive Vice President

 

FDS NATIONAL BANK

By: /s/ Jack Brown

Name: Jack Brown

Title: President

FEDERATED DEPARTMENT STORES, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President

 

FACS GROUP, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President

 

MACY'S EAST, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President

 

MACY'S WEST, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President

 

BULLOCK'S, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President

 

BROADWAY STORES, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President

 

MSS-DELAWARE, INC.

By: /s/ John R. Sims

Name: John R. Sims

Title: Vice President



 

The undersigned, General Electric Capital Corporation, hereby executes this
Third Amendment Agreement for the sole purpose of the agreement set forth in
Section 7 hereof.

GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Kevin Knight

Name: Kevin Knight

Title: Attorney in Fact

